Citation Nr: 0532385	
Decision Date: 12/01/05    Archive Date: 12/21/05

DOCKET NO.  04-44 342	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of service connection for spondylolysis with 
spondylolisthesis at L5-S1 (claimed as a lower back 
condition). 

REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Shereen M. Marcus, Associate Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from May 
1954 to May 1958, August 1958 to August 1964, and again from 
April 1976 to April 1977.  This matter is before the Board of 
Veterans' Appeals (Board) on appeal from an April 2003 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in St. Louis, Missouri. In March 2005, the 
veteran testified at a hearing before the RO. A transcript of 
that hearing is of record.    

FINDINGS OF FACT

1.  An unappealed November 1977 rating decision denied 
service connection for spondylolysis with spondylolisthesis 
at L5-S1 (lower back condition), finding, that the condition 
existed prior to entry and was not aggravated by active duty.

2.  Evidence received since the November 1977 decision is 
largely cumulative to, or redundant of, evidence then of 
record; does not relate to the unestablished fact 
(aggravation) necessary to substantiate the claims; and does 
not raise a reasonable possibility of substantiating the 
claim of service connection for spondylolysis with 
spondylolisthesis at L5-S1.

CONCLUSION OF LAW

Evidence received since the November 1977 rating decision is 
not new and material, and a claim of service connection for 
spondylolysis with spondylolisthesis at L5-S1 may not be 
reopened. 38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. §§ 
3.156 (2005).







REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran first initiated his claim for service connection 
for spondylolysis with spondylolisthesis at L5-S1 (lower back 
condition) in June 1977 shortly after his discharge from 
active duty. In a November 1977 decision, the RO denied 
service connection for the lower back condition concluding 
that the veteran's lower back condition "existed prior to 
entry and was not aggravated by active duty." The veteran 
did not timely appeal the RO rating decision and therefore 
the 1977 RO decision is final, and is the last final denial 
of the claim. 

At the time of the November 1977 decision, the record 
included service medical records, which showed lower back 
problems during service and a diagnosis of spondylolysis with 
spondylolisthesis at L5-S1, but also included a January 1977 
service medical board determination that the problem was due 
to a developmental defect acquired prior to service and was 
not found to be aggravated by service.  The veteran submitted 
a rebuttal, arguing that he had just begun having back 
problems and his service activities included lifting heavy 
items.  His rebuttal was considered, and the Central Physical 
Evaluation Board affirmed the findings of the Medical Board, 
noting that spondylolysis and spondylolisthesis are 
developmental problems with a natural history of gradual 
onset of discomfort, so the onset of symptoms was the normal 
progress for this condition.  The record also included 
reports of treatment for the veteran's back problems in July 
1977. The record in November 1977 did not include any medical 
evidence showing that the back problem occurred or was 
aggravated in service.  

Much of the evidence received since the November 1977 
decision duplicates evidence then on file.  Potentially 
relevant evidence received since the November 1977 decision 
includes: (1) March 2005 hearing transcript where the veteran 
essentially restates his contentions; (2) report of a July 
1982 VA examination; and (3) private treatment records dated 
from March 1996 through October 2001 showing medical 
treatment for lower back complaints, including a complete 
right hip replacement in June 1996.  

Except as provided in Section 5108 of this title, when the RO 
disallows a claim, the claim may not thereafter be reopened 
and allowed and a claim based on the same factual basis may 
not be considered.  38 U.S.C.A. § 7105.   

Under 38 U.S.C.A. § 5108, "[i]f new and material evidence is 
presented or secured with respect to a claim which has been 
disallowed, the Secretary shall reopen the claim and review 
the former disposition of the claim."  38 C.F.R. § 3.156(a), 
which defines "new and material evidence," was revised, 
effective August 29, 2001.  The instant claim to reopen was 
filed after that date, and the revised definition applies.  
Under the revised definition, "new evidence" means evidence 
not previously submitted to agency decision makers, and 
"material evidence" means existing evidence that, by itself 
or when considered with previous evidence of record, relates 
to an unestablished fact necessary to substantiate the claim.  
The new and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  

When determining whether the claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  
Justus v. Principi, 3 Vet. App. 510 (1992).

During the March 2005 hearing, the veteran claimed that he 
had no history of lower back injuries or pain until after he 
entered service. During active duty, the veteran served as a 
cook where he claims he lifted 100 lb. bags on a daily basis. 
He testified that he believes the constant heavy lifting 
either caused or aggravated his current lower back condition. 
The previous denial of his claim was premised on a finding 
that the lower back condition was a pre-existing 
developmental defect and a finding that this condition was 
not aggravated during service. 

Accordingly, for evidence to be new and material in this 
matter, it would have to tend to show that either the lower 
back condition did occur in-service or, if pre-existing, that 
it was aggravated by some in-service injury. No competent 
evidence received since the November 1977 decision tends to 
do so.

The July 1982 VA examination includes a diagnosis of 
spondylolysis with spondylolisthesis at L5-S1, but offers no 
opinion as to its etiology and does not refute the medical 
board determination of January 1977. The private medical 
records, dated March 1996 to October 2001, report against the 
veteran's claim. Specifically, in March 1996 the veteran told 
the private examiner, Dr. RAR, that his back started hurting 
after he fell out of the family car when he was 8 or 9 years 
old. Such evidence substantiates the RO decision that the 
lower back condition predates his active duty and contradicts 
the veteran's contention that his lower back problems started 
while in service. Dr. RAR's reports also show that the lower 
back condition was treated with a complete right hip 
replacement in June 1996. Although the veteran argues that 
Dr. RAR's treatment suggested an alternative source of the 
veteran's back problems, i.e. a defective right hip, that 
argument is not persuasive.  Dr. RAR's records show diagnosis 
of right hip and lower back conditions - that is, two 
separate anatomical conditions.     

As to the veteran's own opinions, aside from being 
conflicting at times, he also has not demonstrated he has 
medical training, expertise, or credentials that would 
qualify him to render a competent opinion regarding medical 
causation.  His lay opinion that his lower back condition is 
related to his in-service heavy lifting is not competent 
evidence, and cannot be deemed "material" for purposes of 
reopening his claim.  Espiritu v. Derwinski, 2 Vet. App. 492, 
494-95 (1992).  

No competent evidence received since November 1977 relates to 
the unestablished facts necessary to substantiate the claim.  
No additional evidence received tends to show that either the 
lower back condition occurred in service or was aggravated in 
service. Accordingly, the additional evidence received is not 
new and material, and the claim may not be reopened.  Until 
the veteran meets his threshold burden of submitting new and 
material evidence sufficient to reopen his claim, the benefit 
of the doubt doctrine does not apply.  Annoni v. Brown, 5 
Vet. App. 463, 467 (1993); see also Gilbert v. Derwinski, 1 
Vet. App. 49, 55 (1990).




Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 
2005)), imposes obligations on VA in terms of its duties to 
notify and assist claimants.  

The VCAA notice requirements have been satisfied by virtue of 
April 2003 and June 2003 letters sent to the claimant. The 
letters advised the veteran what information and evidence was 
needed to substantiate the claim decided herein and of his 
and VA's respective duties for obtaining evidence. Quartuccio 
v. Principi, 16 Vet. App. 183 (2002). He was specifically 
told that it was his responsibility to support the claim with 
appropriate evidence. The claimant has not alleged that VA 
failed to comply with the notice requirements of the VCAA. 
See Mayfield v. Nicholson, 19 Vet. App. 103 (2005). In 
addition, by virtue of the rating decision on appeal, the 
statement of the case (SOC), and the supplemental statement 
of the case (SSOC) he was provided with specific information 
as to why this particular claim were being denied, and of the 
evidence that was lacking.  

The RO's April 2003 and June 2003 notice letters specifically 
told the claimant to provide any relevant evidence in his 
possession. The veteran was also fully notified of the need 
to give to VA any evidence pertaining to the claim in both 
the SOC and the SSOC. There is no allegation from the 
claimant that he has any evidence in his possession that is 
needed for a full and fair adjudication of this claim. When 
considering the notification letter, the rating decision on 
appeal, the statement of the case (SOC), and the supplemental 
statement of the case (SSOC) as a whole, the Board finds that 
the veteran was aware and that it was ultimately his 
responsibility to give VA any evidence pertaining to this 
claim. See Pelegrini v. Principi, 18 Vet. App. 112, 120-21 
(2004) (Pelegrini II).   


The Board also notes that the Court's decision in Pelegrini 
II, held, in part, that a VCAA notice, as required by 
38 U.S.C.A. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits. Here, the April 2003 and 
June 2003 notice letters provided substantial notice prior to 
the initial adjudication in July 2003. The appellant has been 
provided with every opportunity to submit evidence and 
argument in support of his claim and to respond to VA 
notices, and the purpose behind the notice requirement has 
been satisfied because the appellant has been afforded a 
meaningful opportunity to participate effectively in the 
processing of his claim.  

With respect to VA's duty to assist, the VCAA also requires 
VA to make reasonable efforts to help a claimant obtain 
evidence necessary to substantiate his claim.  38 U.S.C.A. 
§ 5103A (West 2002); 38 C.F.R. § 3.159(c), (d) (2004).  This 
"duty to assist" contemplates that VA will help a claimant 
obtain records relevant to his claim, whether or not the 
records are in Federal custody  The Board finds that the duty 
to assist has been fulfilled.  The file contains the post-
service private and VA treatment records identified above.  
The veteran's service medical records are in the file. The 
Board notes that the veteran identified private physician Dr. 
DET, which the VA contacted but to no avail. Dr. DET's office 
responded stating, "We do not have these records." The 
veteran has at no time referenced any other outstanding 
records that he wanted VA to obtain or that he felt were 
relevant to the claim.  The Board is not aware of a basis for 
speculating that any other relevant VA or private treatment 
records exist that have not been obtained.  

With a claim to reopen, such as this one, VA's responsibility 
extends to requesting evidence from any new source identified 
by the claimant, and if that evidence is not new and 
material, the claim is not reopened, and VA has no further 
duties to the veteran with respect to that particular claim.  
See, e.g., VBA Fast Letter 01-13 (February 5, 2001).  VA does 
not have a duty to provide the veteran a VA examination if 
the claim is not reopened.  The VCAA explicitly stated that, 
regardless of any assistance provided to the claimant, new 
and material evidence must still be submitted to reopen a 
claim.  38 U.S.C. § 5103A(f) (West 2002); 38 C.F.R. 
§ 3.159(c)(4)(C)(iii) (2005).  As discussed above, in this 
case, the RO complied with VA's notification requirements and 
informed the veteran of the information and evidence needed 
to substantiate his claim.  Since no new and material 
evidence has been submitted in conjunction with the recent 
claim, an examination is not required. 

VA satisfied its duties to inform and assist the claimant at 
every stage of this case. Therefore, he is not prejudiced by 
the Board considering the merits of the claim in this 
decision.


ORDER

The appeal to reopen a claim of service connection for 
spondylolysis with spondylolisthesis at L5-S1 is denied. 



____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


